BOUTALL, Judge.
Appellant, 200 South Broad Street, an ordinary partnership, brought a rule to evict Joseph F. Bishop from the leased premises. Bishop was a tenant under a written lease of $200.00 a month, which amount was sought to be raised to $500.00 a month. Suit was originally brought in the First City Court of the City of New Orleans and plaintiff obtained a default judgment against the defendant tenant. The tenant appealed to the Civil District Court for the Parish of Orleans, obtained a trial de novo, and received judgment in his favor dismissing plaintiff’s suit. The partnership appeals to this court.
On our own motion we issued a Rule to Show Cause why this appeal should not be dismissed for lack of jurisdiction based upon the decision of this court in the case of Caire v. Stassi, 371 So.2d 1302, La.App. 4th Cir. 1979. There was no response to that rule and in the interim this matter was set on the docket for regular hearing. We are required to examine into our own jurisdiction, and necessarily we take up the motion to dismiss.
We perceive no difference in the essential facts of this case and the facts of the Caire case. We conclude that our decision therein is controlling of this appeal, and for the same reasons which we stated in the case of Caire v. Stassi, supra, we hold there is no jurisdiction in this court to entertain the appeal, and accordingly, we dismiss the appeal at appellant’s cost.

APPEAL DISMISSED.